UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:17-CR-94-T-17TGW
CARLOS MAZARIEGOS.

ORDER

This cause is before the Court on:

Dkt. 79 Sealed Transcript

Counsel for Defendants Frank Vincent Monte and Kimberley Sue
Anderson request access to the sealed transcript for use at sentencing in
Case No. 8:18-CR-142-T-35JSS.

The Government does not object.

After consideration, the Court grants access to the Sealed Transcript for use
in further proceedings in the district court and the appellate court in Case No.
8:18-CR-142-T-35JSS. The transcript shall remain sealed, but may be

provided to counsel for their use. Accordingly, it is

ORDERED that counsels’ request for access to the Sealed Transcript
(Dkt. 79) is granted. The transcript shall remain sealed but may be
provided to counsel for their use in further proceedings in Case No.
8:18-CR-142-T-35JSS.
DONE and ORDERED in Chambers in Tampa, Florida on tris Zo
day of November, 2019.

 

 

Copies to:

Lyann Goudie, Esq,
Richard Escobar, Esq.
Bryant Camareno, Esq.
Court Reporter Linda Wolfe
